Field, C. J.
This case, on the facts appearing in the exceptions, is governed by Pub. Sts. c. 145, §§ 4 and 10, and c. 146, § 22. The case is not within St. 1895, c. 427, and St. 1896, c. 499, and these statutes were not intended to repeal Pub. Sts. c. 145, § 10. It is competent for the Legislature of the Commonwealth to regulate by statute the marriage of persons domiciled within the Commonwealth, although the' general rule of law is that a marriage valid in the place where it is celebrated is valid everywhere. The provisions of statute applicable to the present case declare that “ the marriage shall be deemed void in this Commonwealth.” Commonwealth v. Graham, 157 Mass. 73. Commonwealth v. Lane, 113 Mass. 458. White v. White, 105 Mass. 325.

Exceptions overruled.